Exhibit 10.27
 

SECOND AMENDMENT
TO THE
IR EXECUTIVE DEFERRED COMPENSATION PLAN



WHEREAS, Ingersoll-Rand Company, a New Jersey corporation, adopted the IR
Executive Deferred Compensation Plan (the "Plan") which was originally effective
on January 1, 1997; and

WHEREAS, Ingersoll-Rand Company reserved the right at any time and from time to
time to amend the Plan in accordance with Section 9.1 of the Plan; and

WHEREAS,the Plan has been amended and restated most recently effective January
1, 2001; and

WHEREAS, Ingersoll-Rand Company desires to amend the Plan to make certain
changes regarding investment and payments in IR Stock and to permit certain
deferrals of distributions from other non-qualified plans;

NOW, THEREFORE, the Plan is hereby amended as set forth below:

1.        Effective January 1, 2004, Section 2.1 is hereby amended to read as
follows:

           "2.1            "Account Balance" means, for each Plan Year, a credit
on the records of the Company
           equal to the sum of the value of a Participant's Deferral Account,
Supplemental Contribution Account,
           Discretionary Company Contribution Account and IR Stock Account for
such Plan Year.  The Account
           Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement
           and determination of the amounts to be paid in cash to a Participant,
or to the Participant's designated
           Beneficiary, pursuant to the Plan."

2.       Effective May 29, 2003, Section 2.11 is hereby amended to read as
follows:

          "2.11            "Deferral Amount" means the amount of a Participant's
Cash Incentive Compensation
         Award, Base Salary and Dividends on Stock Grants actually deferred
under the Plan by the Participant
         pursuant to Section 4 for any one Plan Year.  Effective May 29, 2003,
Deferral Amount shall also mean,
         with respect to a Participant who participates in the Ingersoll-Rand
Company Elected Officers
         Supplemental Program or the Ingersoll-Rand Company Supplemental Key
Management Plan, the amount
         that would be payable to the Participant under the Ingersoll-Rand
Company Supplemental Employee
         Savings Plan and/or the Ingersoll-Rand Company Supplemental Pension
Plan but for the Participant's
         deferral under Section 4 of the Plan and the applicable provisions of
the Ingersoll-Rand Company
         Supplemental Employee Savings Plan and/or the Ingersoll-Rand Company
SupplementalPension Plan."

3.        Effective January 1, 2004, Section 2.21 is hereby amended to read as
follows:

          "2.21            "Investment Option Subaccounts" means the separate
subaccounts, each of which
          corresponds to an investment option elected by the Participant or, as
provided in Section 6.3 regarding
          Discretionary Company Contributions, the Administrative Committee,
with respect to a Participant's
          Deferral Accounts, Supplemental Contribution Accounts, and/or
Discretionary Company Contribution
          Accounts, as applicable."

4.        Effective January 1, 2004, Section 2.29 is hereby amended to read as
follows:

          "2.29            "Supplemental Contribution" means an additional
amount to be credited to a
           Participant's Supplemental Contribution Account equal to twenty
percent (20%) of the Participant's
           Cash Incentive Compensation Award and Base Salary that is deferred
under Section 6.1 of the Plan for
           a Plan Year by the Participant and is, at the time of making the
deferral election, deemed to be invested
           in the Participant's IR Stock Account.  Supplemental Contributions
shall be available and credited only
           to Participants whose job category indicates specified ownership
guidelines as determined by the
           Compensation Committee in its sole and absolute discretion."

5.        Effective January 1, 2004, Section 4.2 is hereby amended to add the
following paragraph to the end   
           thereof:

          "Subject to Section 6.2, in making the designations pursuant to this
Section, the Participant may specify
          that all or any vested portion of the Participant's Supplemental
Contribution Account be deemed to be
          invested, in whole percentage increments, in one or more of the types
of investment options provided
          under the Plan as communicated from time to time by the Administrative
Committee.  A Participant may
          change the designation made under this Section with respect to amounts
credited to the vested portion of
          the Participant's Supplemental Contribution Account by filing an
Election Form no later than the time
          specified by the Administrative Committee, in its sole and absolute
discretion, to be effective as of the
          first business day of the following month."

6.        Effective May 29, 2003, Section 5.3 is hereby amended to read as
follows:

           "5.3            Discretionary Contributions.  A Participant shall
vest in his or her Discretionary
           Company Contribution Account on the earliest of: (i) the date
determined by the Administrative
           Committee; (ii) the date of the Participant's Disability; (iii) the
date of the Participant's death; (iv) a
           Change in Control or (v) a termination of the Plan pursuant to
Section 9.2.  Effective May 29, 2003,
           notwithstanding the above, to the extent an agreement between the
Company and the Participant
           contains provisions governing vesting with regards to a Discretionary
Company Contribution made on
           behalf of the Participant, the terms of such agreement shall apply."

7.        Effective January 1, 2004, Section 6.2 is hereby amended to read as
follows:

           "6.2            Supplemental Contribution Accounts.  The
Administrative Committee shall establish and
           maintain a separate Supplemental Contribution Account for each Plan
Year for each Participant who
           receives a Supplemental Contribution for such Plan Year.  All
Supplemental Contributions shall be
           credited to the Participant's Supplemental Contribution Account on
the same date that the Participant's
           Deferral Amount applicable to Base Salary or a Cash Incentive
Compensation Award for which the
           Supplemental Contribution is being made is credited to the
Participant's Deferral Account pursuant to
           Section 6.1.  All of a Participant's Supplemental Contributions shall
be deemed to be invested in, and
           shall remain deemed to be invested in, IR Stock in the Participant's
Supplemental Contribution Account
           until the Participant completes an Election Form to the effect that
all or a portion of the Participant's
           vested Supplemental Contribution Account will be deemed to be
invested in one or more of the
           investment options under the Investment Option Subaccounts or until
such amounts are distributed in
           cash from the Plan.

          All Supplemental Contributions shall initially be credited to a
Participant's Supplemental Contribution
          Account in units or fractional units of IR Stock.  The value of each
unit shall be determined each business
          day and shall equal the closing price of one share of IR Stock on the
New York Stock Exchange-
          Composite Tape.  On each date that Supplemental Contributions are
credited to a Participant's
          Supplemental Contribution Account, the number of units to be credited
shall be determined by dividing
          the number of units by the value of a unit on such date.

         Dividends paid on IR Stock shall be reflected in a Participant's
Supplemental Contribution Account by the
         crediting of additional units or fractional units.  Such additional
units or fractional units shall equal the value
         of the dividends based upon the closing price of one share of IR Stock
on the New York Stock 
         Exchange-Composite Tape on the date such dividends are paid.

        To the extent a Participant completes an Election Form to make a deemed
investment in one or more of
        the investment options under the Investment Option Subaccounts, a
Participant's vested Supplemental
        Contribution Account shall be credited as follows:

        (a)        On the day a Participant makes a deemed investment election
in one of the Investment Option
                    Subaccounts, the Administrative Committee shall credit the
Investment Option Subaccounts of the
                    Participant's Supplemental Contribution Account with an
amount in accordance with the
                    Participant's Election Form; that is, the portion of the
Participant's Supplemental Contribution
                    Account that the Participant has elected to be deemed to be
invested in a certain type of
                    investment option shall be credited to the Investment Option
Subaccount corresponding to that
                    investment option.

        (b)       Each business day, each Investment Option Subaccount of a
Participant's Supplemental
                   Contribution Account shall be adjusted for earnings or losses
in an amount equal to that determined
                   by multiplying the balance credited to such Investment Option
Subaccount as of the prior day plus
                   contributions credited that day to the Investment Option
Subaccount by the Return for the
                   corresponding investment option."

8.           Effective May, 29, 2003, Section 6.3 is hereby amended to add the
following paragraph at the end
              thereof:

             "Effective May 29, 2003, to the extent an agreement between the
Company and the Participant
             contains provisions governing the deemed investment of
Discretionary Company Contribution made on
             behalf of the Participant, the deemed investment provisions of such
agreement shall apply.

9.          Effective January 1, 2004, Section 6.4 is hereby amended to add the
following paragraph to the end
             thereof.

            "Notwithstanding the above, a Participant may elect to invest all or
part of his IR Stock Account in one
             or more of the available Investment Option Subaccounts under the
Participant's Deferral Accounts, as
             set forth in Sections 4.2 and 6.1, and/or Discretionary Company
Contribution Account, as set forth in
             Sections 4.2 and 6.3, as applicable by completing the appropriate
Election Form as designated by the
             Administrator."

10.       Section 7.6 is hereby amended to read as follows:

            "7.6            Form of Payments.  All amounts in a Participant's
Deferral Account, Supplemental
            Contribution Account, Discretionary Company Contribution Account and
IR Stock Account and
            payable to a Participant or Beneficiary under the Plan shall be paid
in cash.

            All distributions from the Plan that are to be paid in a specified
number of annual installments shall be
            paid so that the amount of each annual installment is determined by
dividing the total remaining number
            of units in the Participant's Account Balance to be paid in annual
installments, by the number of years of
            annual installments remaining."

11.       Effective May 29, 2003, Section 7 is hereby amended to add a new
Section 7.8 as follows:

            "7.8            Distribution Provisions.  Effective May 29, 2003, to
the extent an agreement between
            the Company and a Participant contains provisions governing the form
and/or timing of a distribution of
            a Discretionary Company Contribution made on behalf of the
Participant, the distribution provisions of
            such agreement shall apply.  Except as provided in an agreement
between the Company and the
            Participant, the form and/or timing of a Discretionary Company
Contribution shall be determined by the
           Administrative Committee in its sole and absolute discretion."

12.       Except as specifically set forth herein, all other terms of the Plan
shall remain in full force and effect and
            are hereby ratified in all respects.
 

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by its
duly authorized representative on this 24th day of February, 2004.

                                                                   
INGERSOLL-RAND COMPANY
                                   
                                                                    By:/s/
Sharon Elliot                                               
                                                                        Sharon
Elliot
                                                                        Senior
Vice President
                                                                        Human
Resources